                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 1 of 20



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   TJ FOX (CSB No. 322938)
                                               tfox@fenwick.com
                                           8   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           9   801 California Street
                                               Mountain View, CA 94041
                                          10   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          11
                                               Counsel for AMAZON.COM, INC.,
                                          12   AMAZON WEB SERVICES, INC., and
F ENWICK & W EST LLP




                                               TWITCH INTERACTIVE, INC.
                       ATTORNEYS AT LAW




                                          13
                                                                             UNITED STATES DISTRICT COURT
                                          14
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                          15
                                                                                  SAN JOSE DIVISION
                                          16
                                               IN RE: PERSONAL WEB TECHNOLOGIES,             Case No.: 5:18-md-02834-BLF
                                          17   LLC ET AL., PATENT LITIGATION
                                                                                             Case No.: 5:18-cv-00767-BLF
                                          18   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                               Case No.: 5:18-cv-05619-BLF
                                          19
                                                               Plaintiffs
                                          20         v.
                                                                                             REPLY OF AMAZON.COM, INC., AM-
                                               PERSONALWEB TECHNOLOGIES, LLC and             AZON WEB SERVICES, INC., AND
                                          21                                                 TWITCH INTERACTIVE, INC. IN SUP-
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                                                                             PORT OF MOTION FOR ATTORNEY
                                          22                   Defendants,                   FEES AND COSTS
                                          23   PERSONALWEB TECHNOLOGIES, LLC, and
                                               LEVEL 3 COMMUNICATIONS, LLC,                  Date:      August 6, 2020
                                          24                                                 Time:      9:00 a.m.
                                                               Plaintiffs,                   Dept:      Courtroom 3, 5th Floor
                                          25         v.                                      Judge:     Hon. Beth L. Freeman
                                          26   TWITCH INTERACTIVE, INC.,
                                                                                             PUBLIC REDACTED VERSION OF
                                          27                   Defendant.                    DOCUMENT SOUGHT TO BE
                                                                                             SEALED
                                          28
                                               AMAZON AND TWITCH REPLY RE MOTION FOR                        CASE NOS. 5:18-md-02834-BLF,
                                               ATTORNEY FEES                                                      5:18-cv-00767-BLF, and
                                                                                                                       5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 2 of 20



                                           1                                                    TABLE OF CONTENTS

                                           2   I.     INTRODUCTION .............................................................................................................. 1

                                           3   II.    PERSONALWEB’S PURPORTED PRE-FILING INVESTIGATION IGNORED
                                                      OBVIOUS AND FATAL DEFECTS. ................................................................................ 1
                                           4
                                                      A.         The patents do not cover the basic web functions PersonalWeb
                                           5                     accused. ................................................................................................................... 2

                                           6          B.         Claim preclusion plainly barred PersonalWeb’s claims against
                                                                 Amazon customers arising before the judgment in the Texas case. ....................... 4
                                           7
                                               III.   PERSONALWEB LITIGATED THIS CASE UNREASONABLY. ................................. 6
                                           8
                                                      A.         PersonalWeb changed its infringement positions at every turn. ............................. 6
                                           9
                                                      B.         PersonalWeb took frivolous claim construction positions and later
                                          10                     flouted the Court’s adverse constructions. .............................................................. 8

                                          11                     1.         PersonalWeb sought belated leave to amend its infringement
                                                                            contentions further after the Court rejected its arguments regarding
                                          12                                the “authorization” terms. ........................................................................... 9
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                     2.         Rather than dismiss its claims following claim construction,
                                                                            PersonalWeb told its expert to ignore the Court’s constructions
                                          14                                altogether. .................................................................................................... 9

                                          15                     3.         PersonalWeb sought reconsideration without leave by moving to
                                                                            “clarify” constructions that were clear and unambiguous........................... 9
                                          16
                                               IV.    THE COURT SHOULD NEITHER CONSIDER NOR CREDIT
                                          17          PERSONALWEB’S OPINIONS OF COUNSEL. ............................................................. 9

                                          18   V.     PERSONALWEB’S STRATEGY WAS CALCULATED SOLELY TO SECURE
                                                      NUISANCE SETTLEMENTS RATHER THAN TEST THE MERITS OF ITS
                                          19          CLAIMS............................................................................................................................ 11

                                          20   VI.    PERSONALWEB WAIVED ANY CHALLENGE TO THE
                                                      REASONABLENESS OF THE REQUESTED FEES AND COSTS. ............................. 13
                                          21
                                               VII.   CONCLUSION ................................................................................................................. 15
                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                                               CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                                             5:18-cv-00767-BLF, and
                                                                                                                    i                                          5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 3 of 20



                                           1                                              TABLE OF AUTHORITIES
                                               Cases:                                                                                                                Page(s):
                                           2
                                                  Bd. of Trs. of Laborers Health and Welfare Trust Fund for N. Cal. v. RMT
                                           3          Landscape Contractors, Inc.,
                                           4          No. 4:19-cv-01771-KAW, 2020 WL 978622 (N.D. Cal. Feb. 28, 2020) ...........................14

                                           5      Brain Life, LLC v. Elekta Inc.,
                                                     746 F.3d 1045 (Fed. Cir. 2014) .............................................................................................6
                                           6
                                                  Chevron Corp. v. Pennzoil Co.,
                                           7         974 F.2d 1156 (9th Cir. 1992).............................................................................................10
                                           8      Earthquake Sound Corp. v. Bumper Indus.,
                                                     352 F.3d 1210 (9th Cir. 2003).............................................................................................13
                                           9

                                          10      Garcia v. Resurgent Capital Servs., L.P.,
                                                     No. C-11-1253 EMC, 2012 WL 3778852 (N.D. Cal. Aug. 30, 2012) ................................14
                                          11
                                                  Gilead Scis., Inc. v. Merck & Co., Inc.,
                                          12          No. 5:13-cv-04057-BLF, 2016 WL 4242216 (N.D. Cal. Aug. 11, 2016) ..........................14
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13      Gilead v. Merck,
                                                     No. 5:13-cv-04057-BLF, Dkt. 444 (N.D. Cal. Jul. 19, 2016) .......................................14, 15
                                          14

                                          15      Goodell v. Ralphs Grocery Co.,
                                                     207 F. Supp. 2d 1124 (E.D. Cal. 2002), abrogated on other grounds by
                                          16         Hubbard v. Sobreck, LLC, 554 F.3d 742 (9th Cir. 2009) ...................................................14

                                          17      Hernandez v. Tanninen,
                                                     604 F.3d 1095 (9th Cir. 2010).............................................................................................10
                                          18
                                                  In re PersonalWeb Techs. LLC,
                                          19          961 F.3d 1365 (Fed. Cir. 2020) .........................................................................................2, 5
                                          20
                                                  In re PersonalWeb Techs. LLC Pat. Litig.,
                                          21          No. 18-md-2834, 2019 WL 1455332 (N.D. Cal. Mar. 13, 2019) .........................................5

                                          22      Nye v. Sage Prods., Inc.,
                                                     98 F.R.D. 452 (N.D. Ill. 1982) ............................................................................................10
                                          23
                                                  SpeedTrack, Inc. v. Office Depot, Inc.,
                                          24         791 F.3d 1317 (Fed. Cir. 2015) .............................................................................................5
                                          25      ThermoLife Int’l LLC v. GNC Corp.,
                                          26         922 F.3d 1347 (Fed. Cir. 2019) .....................................................................................11, 13

                                          27      ThermoLife Int’l, LLC v. Myogenix Corp.,
                                                     No. 13cv651 JLS (MDD), 2017 WL 1235766 (S.D. Cal. Apr. 4, 2017) ................10, 11, 13
                                          28
                                               AMAZON AND TWITCH REPLY RE MOTION FOR                                                       CASE NOS. 5:18-md-02834-BLF,
                                               ATTORNEY FEES                                                                                     5:18-cv-00767-BLF, and
                                                                                                              ii                                      5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 4 of 20



                                           1   Other Authorities:
                                           2      Fed. R. Civ. P. 11 ........................................................................................................................6
                                           3      Fed. R. Civ. P. 54 ......................................................................................................................13
                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                                              CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                                            5:18-cv-00767-BLF, and
                                                                                                                   iii                                        5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 5 of 20



                                           1   I.     INTRODUCTION

                                           2          This case was never about the underlying merits. It was always about the in terrorem effect

                                           3   of suing nearly a hundred customers (including medium-sized businesses) of a single company, and

                                           4   leveraging customer fear of being forced to pay millions to defend someone else’s technology into

                                           5   a lucrative settlement. That tactic is as cynical as it is corrosive to our institutions. It squanders

                                           6   scarce judicial resources from more deserving claimants who daily petition our courts for redress

                                           7   of real injuries. It diverts otherwise useful capital away from innovation and job creation and to-

                                           8   wards dead-weight windfalls for the undeserving. And it has brought worldwide opprobrium onto

                                           9   our nation’s patent system. Amazon could and did defend this case on behalf of its customers, but

                                          10   the unfortunate fact is that many targets of patent abuse do not because they cannot. For every case

                                          11   that has reached this point—where a defendant has the will and the wherewithal to see a case

                                          12   through—there are hundreds, even thousands, that never benefit from the disinfecting sunlight of a
F ENWICK & W EST LLP




                                               final judgment.
                       ATTORNEYS AT LAW




                                          13

                                          14          Here, we have three such final judgments. And each shows just how frivolous this case has

                                          15   always been. None of PersonalWeb’s hundreds of pages of post-hoc, cherry-picked, self-serving

                                          16   and (formerly) privileged declarations and exhibits justifies the cascade of increasingly frivolous

                                          17   positions that PersonalWeb actually advanced in this case. Amazon respectfully urges the Court to

                                          18   seize this unique opportunity to remind all litigants that invoking the coercive power and careful

                                          19   attention of our courts is more than a right. It is also a great privilege—one of the very blessings

                                          20   of liberty—and may not be cynically abused without meaningful consequence.

                                          21   II.    PERSONALWEB’S PURPORTED PRE-FILING INVESTIGATION IGNORED
                                                      OBVIOUS AND FATAL DEFECTS.
                                          22
                                                      PersonalWeb spends nearly half of its opposition describing the “multiple prefiling legal
                                          23
                                               opinions” that it commissioned before filing. (Opp. at 2-13; Dkt. 608-1 (“Bermeister Decl.”) ¶ 10;
                                          24
                                               Dkt. 608-16 (“Sherman Decl.”) ¶ 5.) Setting aside that those opinions were prepared by people
                                          25
                                               having a financial interest in the outcome of this litigation, those opinions hardly show that Person-
                                          26
                                               alWeb reasonably believed in seeing this case through on the merits.
                                          27

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 1                                5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 6 of 20



                                           1          A.      The patents do not cover the basic web functions PersonalWeb accused.

                                           2          PersonalWeb knew from the start that one of the key requirements of every asserted claim

                                           3   is permitting/allowing or not permitting/allowing access to content depending on whether the re-

                                           4   quested content is authorized or licensed. (See, e.g., ’310 patent, cl. 20 (“permitting the content to

                                           5   be provided or accessed by the at least one other computer if it is not determined that the content is

                                           6   unauthorized or unlicensed”); ’420 patent, cl. 25 (“selectively allowing [content] . . . to be provided

                                           7   to or accessed by or from at least one of the computers”), cl. 166 (“selectively permit the particular

                                           8   data item to be made available for access and to be provided to or accessed by”); ’442 patent, cl.

                                           9   11 (“allowing the file to be provided from one of the computers having a licensed copy of the

                                          10   file”).) But to satisfy these claim elements, PersonalWeb accused a basic and ubiquitous feature of

                                          11   the standard and publicly available HTTP protocol: conditional GET requests. In re PersonalWeb

                                          12   Techs. LLC, 961 F.3d 1365, 1370 & n.1 (Fed. Cir. 2020) (noting PersonalWeb’s allegations against
F ENWICK & W EST LLP




                                               Amazon’s S3 targeted “Hyper Text Transfer Protocol (‘HTTP’) ‘GET’ request[s],” and “HTTP is
                       ATTORNEYS AT LAW




                                          13

                                          14   a standard communication protocol that web browsers and web servers follow in order to com-

                                          15   municate with each other on the Internet.”); (Dkt. 578 (Second MSJ Order) at 7-8; Dkt. 540-6

                                          16   (Weissman Report) ¶¶ 26, 94; Dkt. 543-1 (de la Iglesia Report) ¶¶ 18-47, 86-180, 194.)

                                          17          Even a cursory review of the HTTP specification would have revealed that it has no notion

                                          18   of permitting (or not permitting) access to content. The HTTP protocol assumes that all content

                                          19   can be accessed anonymously by any browser asking for it. Nor does the HTTP protocol deny a

                                          20   browser access to stale content that it already has in its cache. To the contrary, the HTTP protocol

                                          21   requires the web browser to display expired content when a user requests to see the browser history

                                          22   or uses the browser’s “back” button. (Second MSJ Order at 16; see also id. at 18 (“As the parties

                                          23   agree, the browser continues to have access to the stale cached file via the browser’s ‘history’ and

                                          24   ‘back’ functions.”).). The hundreds of hours PersonalWeb spent confirming the server configura-

                                          25   tions of each Amazon customer and pasting different customer names into claim charts are irrele-

                                          26   vant, as it was always obvious that the patents had nothing to do with the web functions Personal-

                                          27   Web was “investigating.”

                                          28          This fundamental difference between PersonalWeb’s patents and the HTTP protocol is one
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 2                                5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 7 of 20



                                           1   of the reasons why the Court granted Amazon summary judgment of non-infringement. (Second

                                           2   MSJ Order at 18-19.) This was not a close case, in the Court’s own words: “There is simply no

                                           3   evidence of not permitting/not allowing of any kind by the accused products.” (Id. at 18 (emphasis

                                           4   added).) The Court arrived at this part of its holding merely by comparing the plain language of

                                           5   the claims with the HTTP specification—no claim construction was required. PersonalWeb could

                                           6   and should have done this same comparison before filing these cases. (See id.) And perhaps it did

                                           7   and proceeded anyway. Either way, the consequences for this motion are the same.

                                           8          PersonalWeb argues that its “reading of ‘permitting/not permitting’ claim elements was

                                           9   reasonable because (a) the max-age value received in the original HTTP 200 response set an orig-

                                          10   inal time that the content was permitted to be used; and (b) the 304 response gave new permission

                                          11   to use the content for the amount of time set by the max-age value.” (Opp. at 6.) This is a rehash

                                          12   of the same frivolous argument PersonalWeb made in opposing summary judgment: “freshness”
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   of an asset file has nothing to do with whether a browser is “permitted” access to that file. (Second

                                          14   MSJ Order at 18 (“the server’s response to a conditional GET request is ‘a version control mecha-

                                          15   nism’ and does not ‘not permit’ the browser from continuing to use the version it already has”).)

                                          16          PersonalWeb’s other infringement allegations were no better. For example, claims 25 and

                                          17   166 of the ’420 patent require comparison of a content-dependent name—as accused by Personal-

                                          18   Web, the ETags generated by Amazon’s CloudFront—to a plurality of identifiers/data items. (See

                                          19   Second MSJ Order at 22.) It was undisputed that, following the HTTP protocol, CloudFront per-

                                          20   formed a one-to-one comparison of the ETag for the data item in the browser’s cache with the

                                          21   version of the file stored on the server. (Id. at 22-23) Whether or not it is fair to charge Personal-

                                          22   Web with knowledge of this fact before this case was filed, it was inexcusable for PersonalWeb to

                                          23   proceed with these claims afterwards by asking the Court to read the word “plurality” out of the

                                          24   patent. (Id. at 23.) As the Court put it, PersonalWeb was simply asking the Court to “make rookie

                                          25   mistakes” that would “be reversed” and “fast.” (Dkt. 573 (Nov. 14, 2019 Hrg. Tr.) at 91:8-12;

                                          26   Second MSJ Order at 23.)

                                          27          PersonalWeb’s indignation at the suggestion that it accused basic web functionality rings

                                          28   especially hollow. (Opp. at 4.) It argues that it has not “accused the entire web of infringing its
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 3                                5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 8 of 20



                                           1   patents” based solely on the fact that it did not literally sue all (as opposed to merely 85) web-based

                                           2   businesses that use the same basic technology. (See id.) That rhetorical point aside, suing the web

                                           3   was in fact PersonalWeb’s aspiration:                                                         testified

                                           4   PersonalWeb executive Kevin Bermeister. (Gregorian Decl., Ex. 1 (Bermeister Dep. Tr.) at 205:9-

                                           5   23.) PersonalWeb did not conceal this strategy during the case: Its technical expert described the

                                           6   patents as “relat[ing] to ubiquitous and universally practiced web protocols and standards such as

                                           7   HTTP.” (de la Iglesia Report at ¶ 194.) Indeed, PersonalWeb’s own description of its infringement

                                           8   theory prompted the Court to ask whether PersonalWeb would “go after every website in the uni-

                                           9   verse.” (Nov. 14, 2019 Hrg. Tr. at 52:8-20.) PersonalWeb’s response—which it criticizes Amazon

                                          10   for omitting in the motion—was hardly reassuring, stating that PersonalWeb accused “specific as-

                                          11   pects of HTTP, basically responding to conditional GETs with 304 and 200 messages.” (Id. at

                                          12   53:7-9; see also id. at 55:13-17.) But these are basic HTTP operations in widespread use. And
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   while some (long expired) patent theoretically could cover them, PersonalWeb’s patents do not.

                                          14   Any reasonable pre-filing investigation would have revealed this basic fact. Instead of doing this

                                          15   investigation, however, as evidenced by its countless pages of supporting declarations and docu-

                                          16   ments, PersonalWeb merely cataloged the specific ways myriad different websites use the same

                                          17   non-infringing HTTP operations, with no confirmation that those operations actually map to its

                                          18   claims—which is why, when pressed, PersonalWeb could muster “simply no evidence” in support

                                          19   of its infringement claims. (Second MSJ Order at 18.)

                                          20          B.      Claim preclusion plainly barred PersonalWeb’s claims against
                                                              Amazon customers arising before the judgment in the Texas case.
                                          21
                                                      PersonalWeb admits that when it decided to sue 85 Amazon customers, despite having al-
                                          22
                                               ready lost against Amazon, it “[r]ecogniz[ed] the possibility of a defendant raising preclusion in
                                          23
                                               defense” to those claims. (Opp. at 4.) PersonalWeb haled 85 companies into court despite these
                                          24
                                               concerns and carried on the litigation until its claims were barred a second time by a second judge-
                                          25
                                               ment. PersonalWeb’s focus on the purported uncertainty as to the application of the Kessler doc-
                                          26
                                               trine is a distraction; when it decided to pursue its claims, there was no ambiguity with respect to
                                          27
                                               claim preclusion law, which barred all of its claims for alleged infringement occurring prior to the
                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 4                                5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 9 of 20



                                           1   judgment in the Texas case.

                                           2          PersonalWeb’s arguments against the straightforward application of claim preclusion were

                                           3   frivolous. First, it argued that because the Texas case involved only the multipart upload feature

                                           4   of S3, it was free to accuse a different feature of S3. Id. at 1375. To support this argument, Per-

                                           5   sonalWeb submitted a declaration from its counsel Mr. Hadley stating that the Texas case involved

                                           6   only the multipart upload feature of S3 and not the conditional GET requests at issue in this case.

                                           7   (Dkt. 337.) That argument was both factually and legally wrong. Indeed, the Court rejected the

                                           8   declaration of Mr. Hadley as “troubling,” “self-serving,” and “contrary to the evidence from his

                                           9   own case,” including PersonalWeb’s infringement contentions and discovery requests, both iden-

                                          10   tifying conditional GET requests as accused in the Texas case. In re PersonalWeb Techs. LLC Pat.

                                          11   Litig., No. 18-md-2834, 2019 WL 1455332, at *11 (N.D. Cal. Mar. 13, 2019) (“the evidence shows

                                          12   that the discovery and infringement contentions in the Texas Action . . . also encompassed the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   HTTP GET (download) command [and] [n]o reasonable jury could conclude otherwise”); (Dkt 394

                                          14   (First MSJ Order) at 18:12-13; Dkt. 376 at 53:19-22.) The Court also noted that “nothing in the

                                          15   relevant Federal Circuit precedent” supported PersonalWeb’s argument that it could accuse differ-

                                          16   ent features of the same product in successive cases. PersonalWeb, 2019 WL 1455332, at *13.

                                          17   The Federal Circuit agreed, finding PersonalWeb’s argument that it had not accused conditional

                                          18   GET requests in the Texas case to be “at odds with the representations PersonalWeb made in the

                                          19   Texas case” and confirming that PersonalWeb could not circumvent claim preclusion by asserting

                                          20   “different legal theories” or “emphasiz[ing] different facts” in subsequent cases. PersonalWeb,

                                          21   961 F.3d at 1376.

                                          22          Second, PersonalWeb argued before this Court (an argument it dropped on appeal) that even

                                          23   if claim preclusion applied, it would preclude claims based only on conduct before the date of the

                                          24   complaint filing in the Texas action. (See Bermeister Decl. ¶ 4.) PersonalWeb purportedly relied

                                          25   on the opinion of its then-counsel Roderick Dorman that “any act of infringement occurring after

                                          26   the filing of the complaint is not precluded by res judicata and can be asserted in a later proceed-

                                          27   ing.” (Id.; Dkt. 608-2 (May 22, 2014 Email from Dorman).) If PersonalWeb indeed relied on this

                                          28   single 2014 email from its former lawyer—the same lawyer who lost in the Federal Circuit in
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                              5:18-cv-00767-BLF, and
                                                                                                5                               5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 10 of 20



                                           1   SpeedTrack, Inc. v. Office Depot, Inc., 791 F.3d 1317 (Fed. Cir. 2015)—in deciding to sue 85 Am-

                                           2   azon customers four years later, that reliance was undoubtedly unreasonable because the law is

                                           3   clear that claim preclusion bars claims arising through final judgment in the first lawsuit. Brain

                                           4   Life, LLC v. Elekta Inc., 746 F.3d 1045, 1053 (Fed. Cir. 2014) (“principles [of claim preclusion]

                                           5   bar the assertion of infringement of either the method or system claims to the extent the alleged

                                           6   acts of infringement predate the final judgment in the [first] MIDCO Litigation”) (emphasis added).

                                           7   Relying on bad law is not an excuse for an unreasonable litigation campaign. If PersonalWeb and

                                           8   its counsel were diligent, as they were required to be under Rule 11, they would have known that

                                           9   their claims could not succeed. For example, in its amended complaint against Twitch, Personal-

                                          10   Web attached an exhibit purportedly “list[ing] specific examples of files that were . . . served by or

                                          11   on behalf of Defendant during the relevant time period.” (Case No. 18-cv-05619, Dkt. 13 at ¶ 51.)

                                          12   In that exhibit, PersonalWeb alleged that Twitch served webpage files using the accused HTTP
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   operations as of May 2014, before the Texas final judgment was entered in June 2014. (Id., Dkt.

                                          14   13-1.) Thus, even if PersonalWeb could show that Twitch met the asserted claims (and it could

                                          15   not)—the only “evidence” PersonalWeb had of alleged infringement by Twitch related to acts that

                                          16   occurred prior to the judgment in the Texas case, when PersonalWeb’s claims were barred by claim

                                          17   preclusion.

                                          18   III.   PERSONALWEB LITIGATED THIS CASE UNREASONABLY.
                                          19          The way PersonalWeb litigated this case after filing—including its constantly shifting in-

                                          20   fringement positions—independently supports an exceptional case determination.

                                          21          A.      PersonalWeb changed its infringement positions at every turn.
                                          22          PersonalWeb contends that “[f]rom the day PersonalWeb filed its first case, its ‘infringe-

                                          23   ment theory’ was and remained the same.” (Opp. at 7.) That is true in a sense: PersonalWeb

                                          24   always accused the same basic features of the HTTP protocol. But, in an attempt to bob-and-weave

                                          25   in response to every adverse ruling or opposition brief, PersonalWeb constantly shifted positions

                                          26   solely to keep the plates spinning in the hope of coercing a settlement.

                                          27          PersonalWeb’s inconsistent representations to the JPML and this Court provide just one of

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 6                                5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 11 of 20



                                           1   many examples of its say-anything approach. When PersonalWeb sought centralization of its cus-

                                           2   tomer suits as an MDL—so it could litigate the customer cases simultaneously and maximize its

                                           3   settlement leverage—it “argued [to the JPML] that it had accused the website operators of infring-

                                           4   ing through their use of Amazon’s S3.” (Opp. at 11 (emphasis added); Dkt. 592-14 (MDL Motion)

                                           5   at 7 (“Each defendant is alleged to have contracted with the same third party to serve its content on

                                           6   its behalf using the same S3 host system so that it may control its content distribution in an in-

                                           7   fringement of the Patents-in-Suit.”).) Later, recognizing that its admission regarding S3’s role

                                           8   would make it impossible to avoid a stay or injunction under the customer suit doctrine, Personal-

                                           9   Web told this Court, in unmistakably clear language, that its “infringement theory” was not based

                                          10   on S3:

                                          11                    But I think, importantly, the Amazon DJ Action will not resolve
                                                                claims against the individual defendants because PersonalWeb’s
                                          12                    theory of infringement revolves around Ruby on Rails not S3, it is
F ENWICK & W EST LLP




                                                                the Ruby on Rail website owner that controls and drives the use of
                       ATTORNEYS AT LAW




                                          13                    ETags.
                                          14   (Case No. 5:18-cv-00767-BLF (DJ Action), Dkt. 54 at 43:24-44:3 (emphasis added).) Personal-

                                          15   Web contends that its representations to this Court and the JPML were consistent because it also

                                          16   identified Ruby on Rails to the JPML in addition to S3. (Opp. at 10-11.) But that is beside the

                                          17   point: PersonalWeb expressly relied on each defendant’s use of S3 as a common fact issue that

                                          18   would make centralization appropriate, and then told this Court its theory was based on “Ruby on

                                          19   Rails not S3.” (DJ Action, Dkt. 54 at 44:1-2.) The Court ultimately saw through this tactic, noting

                                          20   that PersonalWeb had not “map[ped] [Ruby on Rails] to the claimed elements at all.” (Id. at 11:6-

                                          21   8.) Naturally, PersonalWeb would then go on to ignore Ruby on Rails for the remainder of the

                                          22   case, it’s potential rhetorical utility having been exhausted: Mr. de la Iglesia offered no infringe-

                                          23   ment opinion based on Ruby on Rails, and PersonalWeb did not so much as mention it in opposition

                                          24   to Amazon and Twitch’s summary judgment motions. (See generally de la Iglesia Report; Dkt.

                                          25   550 (Resp. to Amazon MSJ); Dkt. 551 (Resp. to Twitch MSJ).)

                                          26            After the Court stayed the customer cases, PersonalWeb subdivided its cases into four “cat-

                                          27   egories,” only one of which, according to PersonalWeb, was based on S3. (See Dkt. 96.) Person-

                                          28   alWeb still contended that its “infringement theory” never changed and that its discussion of four
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                 CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                               5:18-cv-00767-BLF, and
                                                                                                 7                               5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 12 of 20



                                           1   categories was meant only “[t]o illuminate the differences between the Court-permitted amend-

                                           2   ments that would be made to website operator complaints in October 2018.” (Opp. at 10.) This is

                                           3   revisionist: the “categories” were meant to convince the Court that not all customer cases are the

                                           4   same and entice it to allow the customer cases to move forward in parallel with Amazon’s declar-

                                           5   atory judgment action to add expense and better coerce settlements. (See Dkt. 96 at 28-29 (declin-

                                           6   ing to identify a representative customer case and requesting that all customer defendants partici-

                                           7   pate in the case through the Markman hearing).)

                                           8          B.      PersonalWeb took frivolous claim construction positions and later flouted the
                                                              Court’s adverse constructions.
                                           9
                                                      PersonalWeb’s litigation strategy with respect to the “authorization” terms further supports
                                          10
                                               a finding of exceptionality. In an unrelated prior case in the Eastern District of Texas, Judge Gil-
                                          11
                                               strap construed the “authorization” terms to require compliance with a valid license. (Dkt.412-6
                                          12
F ENWICK & W EST LLP




                                               (Gilstrap Order) at 28 (construing “authorized,” “unauthorized,” and “authorization” as “compliant
                       ATTORNEYS AT LAW




                                          13
                                               with a valid license,” “not compliant with a valid license,” and “a valid license”).) As noted in
                                          14
                                               Amazon’s motion, PersonalWeb should have known it did not have a viable claim under these
                                          15
                                               constructions because the conditional GET requests specified in the HTTP protocol have nothing
                                          16
                                               to do with whether content is licensed. (See Mot. at 9.) PersonalWeb contends it was justified in
                                          17
                                               ignoring Judge Gilstrap’s constructions because an earlier order from Judge Davis determined that
                                          18
                                               a different term—“license”—“require[d] no further construction.” (Opp. at 6; Dkt. 412-7 (“Davis
                                          19
                                               Order”) at 26.) But Judge Davis’s claim construction order should not have given PersonalWeb
                                          20
                                               any confidence in its ability to prove that Amazon and its customers met the “authorization” limi-
                                          21
                                               tations because (1) he did not construe the “authorization” terms that Judge Gilstrap later construed,
                                          22
                                               and (2) he was resolving a separate dispute over “whether the license [of the patents] must be to
                                          23
                                               the content of a file or to the system as a whole,” which is not relevant to this case. (Davis Order
                                          24
                                               at 25.) PersonalWeb argues in the alternative that it was not “clear” that its claims would fail under
                                          25
                                               Judge Gilstrap’s construction of the “authorization” terms. (Opp. at 6.) This argument is meritless.
                                          26

                                          27

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 8                                5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 13 of 20



                                           1                  1.      PersonalWeb sought belated leave to amend its infringement conten-
                                                                      tions further after the Court rejected its arguments regarding the “au-
                                           2                          thorization” terms.

                                           3          First, after the Markman hearing, PersonalWeb asked for leave to amend its infringement

                                           4   contentions so that it could argue —incredibly—that the limitations requiring “authorization” were

                                           5   infringed when access to a website is governed by “Terms of Service or an End User License.”

                                           6   (See Dkt. 452 at 6.) That argument, too, was frivolous. And while PersonalWeb argues that this

                                           7   was not done in anticipation of an adverse claim construction, its sudden need to amend its infringe-

                                           8   ment contentions years into the case is otherwise unexplained.

                                           9                  2.      Rather than dismiss its claims following claim construction,
                                                                      PersonalWeb told its expert to ignore the Court’s constructions
                                          10                          altogether.

                                          11          Second, once the Court denied PersonalWeb leave to amend its infringement contentions

                                          12   and adopted Judge Gilstrap’s construction of the “authorization” terms, PersonalWeb continued to
F ENWICK & W EST LLP




                                               plow ahead. But to do so, PersonalWeb was required simply to ignore the Court’s adverse con-
                       ATTORNEYS AT LAW




                                          13

                                          14   structions. (See Mot. at 6, citing Dkt. 543-1 ¶¶ 64, 103.) Indeed, on the advice of counsel, Person-

                                          15   alWeb’s expert Mr. de la Iglesia rewrote the Court’s construction of “authorization” by inserting

                                          16   his interpretation of “license” into the Court’s construction. (See id. at 6.) This position, too, was

                                          17   frivolous.

                                          18                  3.      PersonalWeb sought reconsideration without leave by moving to
                                                                      “clarify” constructions that were clear and unambiguous.
                                          19
                                                      PersonalWeb later filed a motion for “clarification” of the Court’s claim construction order.
                                          20
                                               (Dkt. 507.) Whether that motion was procedurally proper is highly debatable. Whether that motion
                                          21
                                               lacked substantive merit is not. The Court made this clear at the hearing: “[T]here’s nothing un-
                                          22
                                               clear about my ruling.” (Dkt. 519 (Sept. 4, 2019 Hrg. Tr.) at 10:24-25.) Indeed, PersonalWeb’s
                                          23
                                               motion and arguments at the hearing left the Court “completely befuddled.” (Id. at 16:11-14.) The
                                          24
                                               Court summarily rejected PersonalWeb’s request. (Dkt. 537.)
                                          25
                                               IV.    THE COURT SHOULD NEITHER CONSIDER NOR CREDIT PERSONAL-
                                          26          WEB’S OPINIONS OF COUNSEL.

                                          27          As another example of PersonalWeb’s exceptional approach to this litigation, PersonalWeb

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 9                                5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 14 of 20



                                           1   chose to defend against Amazon’s motion for attorneys’ fees by attaching cherry-picked legal ad-

                                           2   vice it received from counsel over the years leading up to its filing of 85 lawsuits. PersonalWeb

                                           3   has excerpted or had its attorneys characterize their advice and analysis regarding at least these

                                           4   subjects: (1) the claim constructions in its prior Texas cases (Opp. at 6; Bermeister Decl. at ¶ 3;

                                           5   Seth Decl. at ¶ 19); (2) PersonalWeb’s motivations for dismissing the Texas Action and the advice

                                           6   it received regarding that dismissal (Bermeister Decl. at ¶¶ 3-4); (3) the effect of the Texas Action

                                           7   on the MDL cases, including purportedly “multiple prefiling legal opinions” regarding the strength

                                           8   of its position on claim and Kessler preclusion (Opp. at 3-4; Bermeister Decl. at ¶ 4; Monroe Decl.

                                           9   at ¶ 25; Sherman Decl. at ¶¶ 4, 6); (4) advice regarding settlement of litigation (Sherman Decl.

                                          10   ¶ 10); and (5) PersonalWeb’s pre-filing investigation. But when Amazon notified PersonalWeb of

                                          11   its privilege waiver and requested production of all documents related to these subjects, Personal-

                                          12   Web refused to produce most of them. (Gregorian Decl., Ex. 2 (June 30, 2020 Ltr to Sherman);
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   id., Ex. 4 (July 4, 2020 Ltr to Gregorian); id., Ex. 5 (July 8, 2020 Ltr to Gersh).) PersonalWeb

                                          14   continues to withhold communications on these topics behind claims of attorney-client privilege

                                          15   and attorney work product. (See Dkt. 610 (Motion for Protective Order).) This, too, is frivolous.

                                          16          Selective disclosures like PersonalWeb’s—discussing privileged information that it views

                                          17   as advantageous, while at the same time withholding damaging information about the same sub-

                                          18   ject—are profoundly unfair. That is why courts uniformly hold that “the privilege which protects

                                          19   attorney-client communications may not be used both as a sword and a shield,” Chevron Corp. v.

                                          20   Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992) (citing United States v. Bilzerian, 926 F.2d 1285,

                                          21   1292 (2d Cir. 1991)), and order that “disclosing a privileged communication . . . results in waiver

                                          22   as to all other communications on the same subject,” Hernandez v. Tanninen, 604 F.3d 1095, 1100

                                          23   (9th Cir. 2010). See also Nye v. Sage Prods., Inc., 98 F.R.D. 452, 453 (N.D. Ill. 1982) (production

                                          24   of a party’s communications with former attorney waived the privilege for communications with

                                          25   current attorney relating to the same subject).

                                          26          It is improper to consider evidence of attorney advice and work product in assessing rea-

                                          27   sonableness of litigation conduct when the offering party shields related evidence behind the priv-

                                          28   ilege. ThermoLife Int’l, LLC v. Myogenix Corp., No. 13cv651 JLS (MDD), 2017 WL 1235766, at
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                 CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                               5:18-cv-00767-BLF, and
                                                                                                 10                              5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 15 of 20



                                           1   *3 (S.D. Cal. Apr. 4, 2017) (striking declaration submitted in opposition to attorney fee motion

                                           2   where the defendants “had no discovery regarding the[] recently added statements and arguments”

                                           3   and declaration “seem[ed] to selectively waive attorney-client privilege”); ThermoLife Int’l LLC v.

                                           4   GNC Corp., 922 F.3d 1347, 1356 (Fed. Cir. 2019) (district court did not abuse its discretion in

                                           5   striking declaration because defendants “did not have an opportunity to conduct additional discov-

                                           6   ery in response to the facts and arguments raised in the declaration”). The Court should therefore

                                           7   disregard PersonalWeb’s self-serving declarations about the legal opinions it received.

                                           8          Even if the Court were to consider them, it should give them no weight. Nearly all of the

                                           9   declarants have an interest in the outcome of this litigation and this motion. Mr. Bermeister is an

                                          10   officer of PersonalWeb. (Bermeister Decl. ¶¶ 1, 6.) Wesley Monroe, Sandeep Seth, and Michael

                                          11   Sherman, counsel of record in this action, are attorneys with Stubbs Alderton & Markiles, LLP.

                                          12   (Monroe Decl. ¶ 1 (of counsel); Seth Decl. ¶ 1 (of counsel); Sherman Decl. ¶ 1 (partner).) Stubbs
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Alderton’s venture arm, SAM Venture Partners, is a part-owner of PersonalWeb. (Case No. 5:18-

                                          14   cv-05619-BLF, Dkt. 3 (Notice of Interested Parties); Bermeister Dep. Tr. at 62:2-10; Gregorian

                                          15   Decl. Ex. 8 (“Stubbs Alderton created its first venture outfit in 2003, which was dubbed SAM

                                          16   Venture Partners. The fund was seeded with money from firm partners and offers legal services in

                                          17   exchange for equity in startup companies, according to the law firm’s co-founder Scott Alder-

                                          18   ton.”).) Mr. Seth is the principal of PatBak, the consulting firm that PersonalWeb hired to investi-

                                          19   gate potential infringement. (Seth Decl. ¶¶ 4, 6, 7, 22, 24.) The declarations are self-serving state-

                                          20   ments from a thicket of interested parties hoping to avoid the consequences of litigation abuse.

                                          21   They should be accorded no weight.

                                          22   V.     PERSONALWEB’S STRATEGY WAS CALCULATED SOLELY TO SECURE
                                                      NUISANCE SETTLEMENTS RATHER THAN TEST THE MERITS OF ITS
                                          23          CLAIMS.
                                          24           “[T]he repeated filing of patent infringement actions for the sole purpose of forcing settle-

                                          25   ments, with no intention of testing the merits of one’s claims, is relevant to a district court’s excep-

                                          26   tional case determination under § 285.” ThermoLife, 922 F.3d at 1363 (emphasis in original, quot-

                                          27   ing SFA Sys., LLC v. Newegg Inc., 793 F.3d 1344, 1350 (Fed. Cir. 2015)). PersonalWeb contends

                                          28   that it never pursued “nuisance” settlements from the customers and in fact did not agree to any
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                   CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                 5:18-cv-00767-BLF, and
                                                                                                 11                                5:18-cv-05619-BLF
     Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 16 of 20



 1   cost oflitigation settlements in this case. (Opp. at 17-18, 23; Be1meister Decl. ~ 12; Shennan Deel.

 2   ~~   9-10.) The record does not suppo1i either contention. Instead, it reflects that PersonalWeb never

 3   set out to litigate its case on the merits.
 4             First, on Januaiy 25, 2018, sho1ily after PersonalWeb filed its first round of cases against

 5   Amazon customers, its attorneys discussed a potential settlement with                     . Personal-

 6   Web's counsel Mr. Seth described PersonalWeb's strategy to settle quickly before the defendaiits

 7   fo1med a joint defense group to defend on the merits:

 8

 9

10

11   (Gregorian Deel., Ex. 9).
12            Second, contra1y to Mr. Be1meister 's and Mr. Shennan 's declaration testimony, Personal-

13   Web has entered numerous cost-of-litigation settlements concerning the asse1ied patents. Person-

14   alWeb licensed the Trne Naine patents to -              for - . (Gregorian Deel. Exs. 10-11

15   (con espondence between PersonalWeb and - .) PersonalWeb and Mr. Be1meister's previous
16   company, Brilliant Digital, settled multiple lawsuits involving the Trne Naine patents for between




19   are substantially less than the cost of defense of a typical patent litigation matter, which typically

20   ranges between $300,000 and $2.5 million. (Id. , Ex. 12 (FTC PAE Study) at 4 n.7.) Naturally, this

21   case has aheady cost fai· more.

22            PersonalWeb also offered to settle its claims against a defendaiit in this case _         ,a

23   small company that

24                                                               Though-           ultimately did not agree

25   to those te1ms, a -            settlement with a defendant that does not have the resources to defend
26   a patent case is the ve1y definition of a nuisance settlement.

27            Finally, PersonalWeb's lack of success in securing cost of litigation settlements may have

28   been precisely because Amazon intervened in this case and secured a stay of the customer suits,
      AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE Nos. 5: 18-md-02834-BLF,
      ATIORNEYFEES                                                                 5:18-cv-00767-BLF, and
                                                       12                               5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 17 of 20



                                           1   leaving those defendants with no incentive to settle. Indeed,            , in rejecting PersonalWeb’s

                                           2

                                           3

                                           4
                                               --     settlement offer stated that

                                                       (Id.) PersonalWeb should not get credit for any revised settlement strategy once Amazon

                                               entered the case, particularly when that strategy forced Amazon to incur extraordinary expense in

                                           5   defending its customers from harassment.

                                           6          PersonalWeb’s approach of filing lawsuits against a large number of defendants in order to

                                           7   secure nuisance settlements is precisely the kind of conduct courts have found to support an excep-

                                           8   tional case determination. Indeed, contrary to PersonalWeb’s assertion, the facts of this case do

                                           9   strongly resemble those of ThermoLife, 2017 WL 1235766, at *6-7. There, in addition to settling

                                          10   with multiple parties for small amounts, plaintiffs sold few if any products, asserted expired patents,

                                          11   and filed 85 lawsuits against diverse defendants. Id. at *1, *7. Here, as described above, Person-

                                          12   alWeb has a history of settling with multiple parties for relatively small amounts. PersonalWeb
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   engages in no business other than litigation. (Bermeister Tr. at 72:3-8.) And PersonalWeb asserted

                                          14   its expired patents against more than 80 Amazon customers. As the ThermoLife court found, such

                                          15   a pattern of conduct “weighs in favor of finding this case to be exceptional.” ThermoLife, 2017

                                          16   WL 1235766, at *7; see also ThermoLife, 922 F.3d at 1364 (affirming fee award, noting that even

                                          17   though small litigation settlements may not, without more, support a finding of exceptionality, the

                                          18   “pattern” of “irresponsible filing of infringement allegations” supported the district court’s judg-

                                          19   ment, and a fee award “enhances the force of the deterrence policy” underlying Section 285).

                                          20   VI.    PERSONALWEB WAIVED ANY CHALLENGE TO THE REASONABLENESS
                                                      OF THE REQUESTED FEES AND COSTS.
                                          21
                                                      As required by Rule 54, Amazon presented its evidence regarding the reasonableness of
                                          22
                                               both the rates of its counsel at Fenwick & West LLP and the total fees and costs it incurred, includ-
                                          23
                                               ing detailed billing records. (Mot. at 15-16; Dkt. 592-1 ¶¶ 2-22 & Exs. 1-6.) Despite having three
                                          24
                                               months to review this evidence, PersonalWeb did not raise any substantive challenge to the reason-
                                          25
                                               ableness of Amazon’s requested fees and costs. (See Opp. at 25.) PersonalWeb was required to
                                          26
                                               raise its arguments in its opposition, and by failing to do so it has waived any argument on this
                                          27
                                               issue. See Earthquake Sound Corp. v. Bumper Indus., 352 F.3d 1210, 1215, 1219 (9th Cir. 2003)
                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 13                               5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 18 of 20



                                           1   (finding party “waived its challenge to the reasonableness of the award of attorney’s fees” in trade-

                                           2   mark dispute by not objecting to either the reasonableness of the rates charged or number of hours

                                           3   worked, when prevailing party had submitted evidence as to their reasonableness); Bd. of Trs. of

                                           4   Laborers Health and Welfare Trust Fund for N. Cal. v. RMT Landscape Contractors, Inc., No.

                                           5   4:19-cv-01771-KAW, 2020 WL 978622, at *5 (N.D. Cal. Feb. 28, 2020) (“Defendant does not

                                           6   address the reasonableness of the billed hourly rates, and has, therefore, waived any arguments

                                           7   pertaining to their reasonableness.”).

                                           8          Given PersonalWeb’s waiver, the Court would be well within its discretion to award Ama-

                                           9   zon its full fees. See, e.g., Goodell v. Ralphs Grocery Co., 207 F. Supp. 2d 1124, 1128-29 (E.D.

                                          10   Cal. 2002), abrogated on other grounds by Hubbard v. Sobreck, LLC, 554 F.3d 742, 745 (9th Cir.

                                          11   2009). And that would be appropriate given that the fees were reasonably incurred and Amazon’s

                                          12   request already reflects hundreds of thousands of dollars in voluntary reductions to ensure that
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   reasonableness. Alternatively, the Court may exercise its discretion to conduct its own lodestar

                                          14   calculation. Garcia v. Resurgent Capital Servs., L.P., No. C-11-1253 EMC, 2012 WL 3778852, at

                                          15   *7 (N.D. Cal. Aug. 30, 2012).

                                          16          PersonalWeb seeks to defer a ruling on the reasonableness of fees until after the Court

                                          17   determines if this case is exceptional. (Opp. at 25.) While the Court in its discretion may consider

                                          18   fee entitlement and award amount separately, the Court did not order that here and PersonalWeb

                                          19   did not request it before applying it unilaterally in its opposition. Indeed, the Court held a hearing

                                          20   on PersonalWeb’s request to defer consideration of the attorney fee motion until all appeals have

                                          21   been exhausted, a request first made only after PersonalWeb agreed to a briefing schedule and

                                          22   Amazon filed its opening brief. (Dkt. 604 (Apr. 16, 2020 Hrg. Tr.).) PersonalWeb never raised

                                          23   bifurcation of entitlement and amount of fees during that hearing or when it stipulated to extend

                                          24   the briefing schedule. (See id.) The Court should decline PersonalWeb’s belated request for yet

                                          25   more delay.

                                          26          PersonalWeb cites Gilead Scis., Inc. v. Merck & Co., Inc. for the notion that it is “impossi-

                                          27   ble” to assess whether the requested fees are reasonable before the Court has determined whether

                                          28   fees should be awarded at all. (Opp. at 25 (citing Gilead Scis., Inc. v. Merck & Co., Inc., No. 5:13-
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                14                                5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 19 of 20



                                           1   cv-04057-BLF, 2016 WL 4242216, at *1 (N.D. Cal. Aug. 11, 2016)).) PersonalWeb mischaracter-

                                           2   izes the facts of that case. There, Merck argued that it could not assess the requested fees because

                                           3   Gilead provided no detailed billing records and only a two-page summary chart of the work done

                                           4   to incur over $14 million in fees. Gilead v. Merck, No. 5:13-cv-04057-BLF, Dkt. 444 at 6-8 (N.D.

                                           5   Cal. Jul. 19, 2016). The Court noted that because it uses “a very sharp scalpel” and closely analyzes

                                           6   hours for which parties seek fees, a “further breakdown” would be helpful in determining the

                                           7   amount of fees. Id., Dkt. 456 at 28:2-36:8 (Aug. 4, 2016). Thus, the Court ordered separate briefing

                                           8   on the amount of fees. Here, unlike Merck, PersonalWeb has not asserted—nor could it assert—

                                           9   that it is unable to assess the reasonableness of the requested fees.

                                          10   VII.   CONCLUSION
                                          11          For the reasons above and in its motion, Amazon and Twitch respectfully request that the

                                          12   Court award them the full amount of attorney fees and non-taxable costs that they incurred in de-
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   fending this exceptional case.

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                AMAZON AND TWITCH REPLY RE MOTION FOR                                  CASE NOS. 5:18-md-02834-BLF,
                                                ATTORNEY FEES                                                                5:18-cv-00767-BLF, and
                                                                                                 15                               5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612 Filed 07/23/20 Page 20 of 20



                                           1                                           Respectfully submitted,

                                           2   Dated: July 23, 2020                    FENWICK & WEST LLP
                                           3

                                           4                                           By: /s/J. David Hadden
                                                                                           J. DAVID HADDEN (CSB No. 176148)
                                           5
                                                                                           Counsel for AMAZON.COM, INC., AMAZON
                                           6                                               WEB SERVICES, INC., and TWITCH INTER-
                                                                                           ACTIVE, INC.
                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               AMAZON AND TWITCH REPLY RE MOTION FOR                             CASE NOS. 5:18-md-02834-BLF,
                                               ATTORNEY FEES                                                           5:18-cv-00767-BLF, and
                                                                                         16                                 5:18-cv-05619-BLF
